DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-21 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 09/28/2018 are acceptable for examination purposes.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 02/21/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 U$C § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites" wherein the counter to track received frames with less than M bytes with a valid cyclic redundancy check---. " There is insufficient antecedent basis for this limitation in the claim because the claim 3 currently depends on claim 1. It appears that claim 3 should be dependent from claim 2 for proper dependency. Correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


8.	Claims 1-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over McDaniel (U.S. PN: 2008/0091857)  in view of OOI et al. (U.S. PN: 2018/0089137) "herein after as OOI."

As per claim 1:
McDaniel substantially teaches or discloses an apparatus comprising (see abstract, and Fig. 2A): media access control circuitry to process a plurality of frames received from a network (see paragraph [0054], herein The RX MAC 252 may comprise suitable logic, circuitry and/or code that may be enabled to receive packets and store the received packets in the RX buffering block 258, and Figs. 2A &B), the plurality of frames to be received over a N-bit data bus, the media access control circuitry to verify a cyclic redundancy check in a received frame if a number of bytes in the received frame is at least M (see paragraph [0054], herein The RX MAC 252 may be enabled to verify the Ethernet CRC value of the received packet and accordingly allow or block the received packet. The RX MAC 252 may be enabled to pass the control information of the received packet, for example, the length, and the receive buffer location to the RX processing block 256 while passing the packet to the RX buffering block 258, paragraph [0020], herein The strength of any check value may be measured by the way it covers the data, for example, CRC or checksum value or parity check strength may be related to the ratio of check value size in bits to the data frame size in bits. For example, Ethernet supports a 1500 byte (B) maximum frame size and a 32-bit CRC which may set a minimum check size to data size ratio and a certain protection level, and Figs. 2A&B).
see paragraph [0029], herein the overhead is appended by the transmitter to the payload or otherwise inserted into the data stream and ensures that the transmitted data is correctly received and understood at the receiving end. Here, as is understood in the art, PCIe embraces the ability to configure different sized packet structures. FIG. 3a shows a smaller 64 byte payload packet structure, and [0031], herein of relevance is that for smaller payload packets, such as the packets of FIG. 3a, the overhead represents a significant percentage of the total amount of information being transported over the link, and Fig. 3a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of McDaniel with the teachings of OOI by wherein M is a minimum number of bytes for a valid frame.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the minimum number of bytes for a valid frame would have improved the system performance.

As per claim 2:
OOI teaches that wherein the media access control circuitry further comprising: a counter to track received frames with less than M bytes (see paragraph [0017], herein far memory 114 may be inefficient when accessed for a small number of consecutive bytes (e.g., less than 128 bytes) of data, the effect of which may be mitigated by the presence of near memory 113 operating as cache which is able to efficiently handle such requests). 

As per claim 3:
OOI teaches that wherein the counter to track received frames with less than M bytes with a valid cyclic redundancy check and received frames with less than M bytes with an invalid cyclic redundancy check (see paragraph [0034], herein the packet includes an LCRC field 302 that is used at the receiving end to ensure that the data that was received is not corrupted. Here, the entire expanse of the 256 bytes of data that is received at the receiving end is buffered and a CRC calculation is executed on the buffered data. If the calculated CRC from the buffered received data matches the content of the LCRC field 302 that was included in the packet, the payload is deemed not corrupted and an error flag is not raised). 

As per claim 4:
McDaniel teaches that wherein the media access controller circuitry to drop a received frame with less than M bytes prior to verification of the cyclic redundancy check for the received frame (see paragraph [0061], herein The MAC processing block 281 may comprise a filter circuit that may cause the packet to be dropped or discarded if the CRC has an error. In Ethernet, no further action may be taken). 

As per claim 5:
OOI teaches that wherein M is 64 and N is 256 (see paragraph [0041], herein the insertion of the CRC fields essentially expands the size of the overall payload. For example, if the original random customer data payload is 256 bytes and each of the CRC fields are four bytes calculated for 64 byte random customer data segments, and Figs. 3 &4). 

As per claim 6:
OOI teaches that wherein the received frame with less than M bytes has a valid cyclic redundancy check (see paragraph [0037], herein the CRC_1 field is used to compare with a first CRC calculated only on data segment R/W_Data_1, CRC_2 field is used to compare with a second CRC calculated only on data segment R/W_Data_2, etc. Thus, at the receiving end, as the payload data begins to be received at the receiver, the receiver buffers data segment R/W_Data_1 and calculates a CRC on the information. After CRC field CRC_1 is received it is compared with the CRC result that was just calculated on data segment R/W_Data_1. Assuming the CRCs match and no error flags are raised, the process is repeated for data segment R/W_Data_2 and CRC field CRC_2. If all CRCs calculated from all four of the received data segments (R/W_Data_1 through R/W_Data_4) correspondingly match their CRCs that were embedded into the payload ( CRC_1 through CRC_4, respectively), the payload is deemed to be error fre). 

As per claim 7:
OOI teaches that wherein the received frame with less than M bytes has an invalid cyclic redundancy check (see paragraph [0034], herein the packet includes an LCRC field 302 that is used at the receiving end to ensure that the data that was received is not corrupted. Here, the entire expanse of the 256 bytes of data that is received at the receiving end is buffered and a CRC calculation is executed on the buffered data. If the calculated CRC from the buffered received data matches the content of the LCRC field 302 that was included in the packet, the payload is deemed not corrupted and an error flag is not raised). 

As per claim 8:
McDaniel substantially teaches or discloses a method comprising (see abstract, and Figs. 2A&B): receiving a plurality of frames from a network; processing, by media access control circuitry, the plurality of frames received on a N-bit data bus (see paragraph [0054], herein The RX MAC 252 may comprise suitable logic, circuitry and/or code that may be enabled to receive packets and store the received packets in the RX buffering block 258, and Figs. 2A &B); and verifying, by the media access control circuitry, a cyclic redundancy check (CRC) in a received frame if a number of bytes in the received frame is at least M (see paragraph [0054], herein The RX MAC 252 may be enabled to verify the Ethernet CRC value of the received packet and accordingly allow or block the received packet. The RX MAC 252 may be enabled to pass the control information of the received packet, for example, the length, and the receive buffer location to the RX processing block 256 while passing the packet to the RX buffering block 258, paragraph [0020], herein The strength of any check value may be measured by the way it covers the data, for example, CRC or checksum value or parity check strength may be related to the ratio of check value size in bits to the data frame size in bits. For example, Ethernet supports a 1500 byte (B) maximum frame size and a 32-bit CRC which may set a minimum check size to data size ratio and a certain protection level, and Figs. 2A&B).
McDaniel does not explicitly teach wherein M is a minimum number of bytes for a valid frame. However, OOI in same field of endeavor teaches wherein M is a minimum number of bytes for a valid frame (see paragraph [0029], herein the overhead is appended by the transmitter to the payload or otherwise inserted into the data stream and ensures that the transmitted data is correctly received and understood at the receiving end. Here, as is understood in the art, PCIe embraces the ability to configure different sized packet structures. FIG. 3a shows a smaller 64 byte payload packet structure, and [0031], herein of relevance is that for smaller payload packets, such as the packets of FIG. 3a, the overhead represents a significant percentage of the total amount of information being transported over the link, and Fig. 3a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of McDaniel with the teachings of OOI by wherein M is a minimum number of bytes for a valid frame.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the minimum number of bytes for a valid frame would have improved the system performance.

As per claim 9:
OOI teaches that tracking, by the media access control circuitry, a number of received frames with less than M bytes (see paragraph [0017], herein far memory 114 may be inefficient when accessed for a small number of consecutive bytes (e.g., less than 128 bytes) of data, the effect of which may be mitigated by the presence of near memory 113 operating as cache which is able to efficiently handle such requests).

As per claim 10:
see paragraph [0034], herein the packet includes an LCRC field 302 that is used at the receiving end to ensure that the data that was received is not corrupted. Here, the entire expanse of the 256 bytes of data that is received at the receiving end is buffered and a CRC calculation is executed on the buffered data. If the calculated CRC from the buffered received data matches the content of the LCRC field 302 that was included in the packet, the payload is deemed not corrupted and an error flag is not raised).

As per claim 11:
McDaniel teaches that dropping, by the media access control circuitry, a received frame with less than M bytes prior to verification of CRC for the received frame (see paragraph [0061], herein The MAC processing block 281 may comprise a filter circuit that may cause the packet to be dropped or discarded if the CRC has an error. In Ethernet, no further action may be taken).

As per claim 12:
OOI teaches that wherein M is 64 and N is 256 (see paragraph [0041], herein the insertion of the CRC fields essentially expands the size of the overall payload. For example, if the original random customer data payload is 256 bytes and each of the CRC fields are four bytes calculated for 64 byte random customer data segments, and Figs. 3 &4).  

As per claim 13:
(see paragraph [0037], herein the CRC_1 field is used to compare with a first CRC calculated only on data segment R/W_Data_1, CRC_2 field is used to compare with a second CRC calculated only on data segment R/W_Data_2, etc. Thus, at the receiving end, as the payload data begins to be received at the receiver, the receiver buffers data segment R/W_Data_1 and calculates a CRC on the information. After CRC field CRC_1 is received it is compared with the CRC result that was just calculated on data segment R/W_Data_1. Assuming the CRCs match and no error flags are raised, the process is repeated for data segment R/W_Data_2 and CRC field CRC_2. If all CRCs calculated from all four of the received data segments (R/W_Data_1 through R/W_Data_4) correspondingly match their CRCs that were embedded into the payload ( CRC_1 through CRC_4, respectively), the payload is deemed to be error fre).  

As per claim 14:
OOI teaches that wherein the received frame with less than M bytes has an invalid cyclic redundancy check (see paragraph [0034], herein the packet includes an LCRC field 302 that is used at the receiving end to ensure that the data that was received is not corrupted. Here, the entire expanse of the 256 bytes of data that is received at the receiving end is buffered and a CRC calculation is executed on the buffered data. If the calculated CRC from the buffered received data matches the content of the LCRC field 302 that was included in the packet, the payload is deemed not corrupted and an error flag is not raised).

As per claim 15:
see paragraph [0036], herein Each interlocking check may comprise receiving a plurality of input check values associated with a plurality of input data packets corresponding to a first protocol); and media access control circuitry communicatively coupled to the Physical Layer circuitry (see paragraph [0043], herein The PCIe is a layered protocol that comprises a transaction layer, a data link layer, and a physical layer. The physical layer may be further divided into a logical sublayer and an electrical sublayer. The logical sublayer may be divided into a physical coding sublayer (PCS) and a media access control (MAC) sublayer), to process the plurality of frames received from the network, the plurality of frames to be received over a N-bit data bus (see paragraph [0054], herein The RX MAC 252 may comprise suitable logic, circuitry and/or code that may be enabled to receive packets and store the received packets in the RX buffering block 258, and Figs. 2A &B), the media access control circuitry to verify a cyclic redundancy check in a received frame if a number of bytes in the received frame is at least M (see paragraph [0054], herein The RX MAC 252 may be enabled to verify the Ethernet CRC value of the received packet and accordingly allow or block the received packet. The RX MAC 252 may be enabled to pass the control information of the received packet, for example, the length, and the receive buffer location to the RX processing block 256 while passing the packet to the RX buffering block 258, paragraph [0020], herein The strength of any check value may be measured by the way it covers the data, for example, CRC or checksum value or parity check strength may be related to the ratio of check value size in bits to the data frame size in bits. For example, Ethernet supports a 1500 byte (B) maximum frame size and a 32-bit CRC which may set a minimum check size to data size ratio and a certain protection level, and Figs. 2A&B).
McDaniel does not explicitly teach wherein M is a minimum number of bytes for a valid frame. However, OOI in same field of endeavor teaches wherein M is a minimum number of bytes for a valid frame (see paragraph [0029], herein the overhead is appended by the transmitter to the payload or otherwise inserted into the data stream and ensures that the transmitted data is correctly received and understood at the receiving end. Here, as is understood in the art, PCIe embraces the ability to configure different sized packet structures. FIG. 3a shows a smaller 64 byte payload packet structure, and [0031], herein of relevance is that for smaller payload packets, such as the packets of FIG. 3a, the overhead represents a significant percentage of the total amount of information being transported over the link, and Fig. 3a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of McDaniel with the teachings of OOI by wherein M is a minimum number of bytes for a valid frame.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the minimum number of bytes for a valid frame would have improved the system performance.

As per claim 16:
OOI teaches that wherein the media access control circuitry further comprising: a counter to track received frames with less than M bytes (see paragraph [0017], herein far memory 114 may be inefficient when accessed for a small number of consecutive bytes (e.g., less than 128 bytes) of data, the effect of which may be mitigated by the presence of near memory 113 operating as cache which is able to efficiently handle such requests).

As per claim 17:
OOI teaches that wherein the counter to track received frames with less than M bytes with a valid cyclic redundancy check and received frames with less than M bytes with an invalid cyclic redundancy check (see paragraph [0034], herein the packet includes an LCRC field 302 that is used at the receiving end to ensure that the data that was received is not corrupted. Here, the entire expanse of the 256 bytes of data that is received at the receiving end is buffered and a CRC calculation is executed on the buffered data. If the calculated CRC from the buffered received data matches the content of the LCRC field 302 that was included in the packet, the payload is deemed not corrupted and an error flag is not raised).

As per claim 18:
McDaniel teaches that wherein the media access controller circuitry to drop a received frame with less than M bytes prior to verification of the cyclic redundancy check for the received frame (see paragraph [0061], herein The MAC processing block 281 may comprise a filter circuit that may cause the packet to be dropped or discarded if the CRC has an error. In Ethernet, no further action may be taken).

As per claim 19:
(see paragraph [0041], herein the insertion of the CRC fields essentially expands the size of the overall payload. For example, if the original random customer data payload is 256 bytes and each of the CRC fields are four bytes calculated for 64 byte random customer data segments, and Figs. 3 &4).

As per claim 20:
OOI teaches that wherein the received frame with less than M bytes has a valid cyclic redundancy check (see paragraph [0037], herein the CRC_1 field is used to compare with a first CRC calculated only on data segment R/W_Data_1, CRC_2 field is used to compare with a second CRC calculated only on data segment R/W_Data_2, etc. Thus, at the receiving end, as the payload data begins to be received at the receiver, the receiver buffers data segment R/W_Data_1 and calculates a CRC on the information. After CRC field CRC_1 is received it is compared with the CRC result that was just calculated on data segment R/W_Data_1. Assuming the CRCs match and no error flags are raised, the process is repeated for data segment R/W_Data_2 and CRC field CRC_2. If all CRCs calculated from all four of the received data segments (R/W_Data_1 through R/W_Data_4) correspondingly match their CRCs that were embedded into the payload ( CRC_1 through CRC_4, respectively), the payload is deemed to be error fre).

As per claim 21:
OOI teaches that wherein the received frame with less than M bytes has an invalid cyclic redundancy check (see paragraph [0034], herein the packet includes an LCRC field 302 that is used at the receiving end to ensure that the data that was received is not corrupted. Here, the entire expanse of the 256 bytes of data that is received at the receiving end is buffered and a CRC calculation is executed on the buffered data. If the calculated CRC from the buffered received data matches the content of the LCRC field 302 that was included in the packet, the payload is deemed not corrupted and an error flag is not raised).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112